Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed 7/25/2022. As per the claims filed 7/25/2022
Claims 1, 4, 6, 9, 10, 12, 13, 15, 17, 20 were amended.
No claims were cancelled/added.
Claim(s) 1-22 is/are currently pending.
Claim(s) 1, 12 is/are independent claims.

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12, 13-14, 16-23, 25-26 of U.S. Patent No. 10984177 (hereinafter ‘177 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate all limitations of the current claim.

As per claim 1, the ‘177 Patent discloses A website building system (WBS), the system comprising: a processor [col 46, lines 2-4]; 
at least one database storing at least website pages and layouts comprising fluid components and non-fluid components, breakpoint ranges for multiple viewport sizes, dynamic layout rules and responsive editing rules for editing said fluid components according to breakpoint ranges[col 46, lines 5-9] 
a responsive editing module running on said processor, said module comprising: 
a rule engine to provide layout decisions for a page of a website built by said WBS having a responsive design layout and viewed on a current viewport according to said dynamic layout rules and responsive editing rules associated with at least one incoming trigger [col 46, lines 11-16] 
a responsive editor to receive said at least one incoming trigger and dimensions of an updated viewport, and to generate an updated responsive design layout comprising fluid and non-fluid components for said updated viewport according to a layout decision[Col 46, lines 17-21] and 
a mesh applier to convert said updated responsive layout design into a mesh grid format with said dynamic layout rules [col 46, lines 26-32]
a CSS (cascading style sheet) generator to map the features of said mesh grid format into a smart CSS for said updated viewport [col 46 lines 22-25].

2. The system according to claim 1 and further comprising a machine learning (ML)/artificial intelligence (Al) engine trained to provide machine layout and artificial intelligence support for said layout decision [col 46, claim 3].

3. The system according to claim 2 wherein said ML/AI engine comprises at least one machine learning feedback module [col 46, claim 4].

4. The system according to claim 3 wherein said responsive editor further comprises: an edit receiver to receive said at least one incoming trigger; an edit handler to define changes to said components of said page according to said at least one incoming trigger and said updated viewport dimensions; and a previewer to enable a user to preview layouts at different breakpoints within a breakpoint range for said updated viewport[col 46, claim 5].

5. The system according to claim 4 and further comprising an explainer and suggester to provide an explanation to said user for a given action by said edit handler and to offer said user a solution or suggestion for an edit according to said ML/AI engine[col 46, claim 6].

6. The system according to claim 4 wherein said edit handler further comprises at least one of: a DL (dynamic layout) handler to handle conflicts between said responsive editing rules and said dynamic layout rules for said at least one incoming trigger; a layout handler to arrange the layout of said components according to said dimensions of said updated viewport; a text scaler to scale the text point size of said components between a minimal and maximal predefined value according to said dimensions of said updated viewport; a visibility handler to manage hiding and unhiding of said components for a breakpoint range; a component handler to handle component attribute changes according to said at least one incoming trigger and to adapt said components to said layout design accordingly; an animator to generate an animation for a user selection of components for a given range of widths or specific breakpoints; 84 an add panel handler to add presets and add panels to said page according to said at least one incoming trigger; a component docker to dock components to a responsive editing grid arrangement inside their containing components as a result of said at least one incoming trigger; a grid handler to adjust said responsive editing grid of said containing component according to the output of said component handler according to said at least one incoming trigger; and a component grouper to group components for said layout decisions according to a hierarchical set of group definitions[col 47, claim 7].

7. The system according to claim 2 wherein said ML/AI engine analyzes absolute layout definitions for said responsive editor during editing and saving, detects user input and converts said user input into to a declarative set of rules[col 47, claim 8].

8. The system according to claim 5 wherein said explainer and suggester comprises a next move suggester to suggest a next move according to said user input[col 47, claim 9].

9. The system according to claim 1 wherein said at least one incoming trigger is at least one of: a user edit, a system modification, user properties, a user/device interaction change, concurrent editing by a second user, system procedural change and a user environmental change[col 47, claim 10].

10. The system according to claim 1 wherein said responsive editor supports drag and drop editing for layout design combining fluid components and breakpoint support [col 47, claim 12].

11. The system according to claim 7 wherein said analysis is according to at least one of dynamic layout rules, component properties, content, editing history of said components, related business information and component group recognition[col 47, claim 13].

Claims 12-21 are anticipated by claims 14, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26.

Allowable Subject Matter

Claims 1-22 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 12 now include subject matter that was found to be allowable on parent application 16/879,350.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD CORTES/           Primary Examiner, Art Unit 2144